 Case 1:10-cr-00928-BMC Document 28 Filed 07/24/19 Page 1 of 2 PageID #: 408
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
SLR:LDM:CSK                                        271 Cadman Plaza East
F. # 2010R00223                                    Brooklyn, New York 11201



                                                   July 24, 2019

By ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Sebastiano Saracino,
                      Criminal Docket Nos. 10-173 and 10-928 (BMC)

Dear Judge Cogan:

               The government submits for the Court’s approval the enclosed proposed Final
Order of Forfeiture (“Final Order”) against the defendant, Sebastiano Saracino, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

               In accordance with the terms of the Preliminary Order of Forfeiture entered on
February 22, 2019, the defendant consented to the forfeiture of all right, title and interest in
the Forfeited Properties identified therein. (See Docket no.39). The United States was directed
to commence publication as to the Forfeited Properties. Publication was completed on
September 20, 2018. See Docket no 43 (Declaration of Publication).

              No third-party claims have been filed and the claims period has expired.
Accordingly, the government respectfully requests that the Final Order forfeiting the Forfeited
Properties be entered pursuant to Rule 32.2. (b)(4)(A) of the Federal Rules of Criminal
Procedure.
 Case 1:10-cr-00928-BMC Document 28 Filed 07/24/19 Page 2 of 2 PageID #: 409



              Thank you for Your Honor’s consideration of this request.

                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney
                                                 Eastern District of New York

                                           By:    /s/ Claire S. Kedeshian
                                                 Claire S. Kedeshian
                                                 Assistant U.S. Attorney
                                                 (718) 254-6051


Enclosure: Final Order of Forfeiture
cc: Counsel of Record (by ECF)




                                             2
